Citation Nr: 0212234	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  02-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
back disorder, and, if so, whether service connection is 
warranted.  

(The reopened claim of entitlement to service connection for 
a back disorder and a claim for an initial evaluation in 
excess of 10 percent for service-connected PTSD will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In that determination, the RO denied 
the appellant's claim of service connection for a back 
disorder and granted service connection for PTSD, with a 10 
percent evaluation assigned.  

With respect to the appeal concerning service connection for 
a back disorder, the RO previously denied that claim by a 
final November 1974 rating decision.  Therefore, the issue 
for appellate review is as styled on the title page of this 
decision.  

In May 2002, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 2002).  A 
transcript of the hearing is of record.  

The Board is undertaking additional development on the 
reopened claim of service connection for a back disorder and 
higher initial evaluation for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue and the PTSD-evaluation claim.  


FINDING OF FACT

The additional evidence concerning a back disorder, received 
into the record after November 1974, is new, probative, and 
material, as it bears directly and substantially on the 
specific matter at hand.  


CONCLUSION OF LAW

The appellant has submitted new and material evidence, and 
the claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to provision of a form or instructions for 
completing it.  38 U.S.C.A. §5102 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. §§ 3.150(a), 
3.151(a) (2001).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in March 1974.  Accordingly, when he 
later submitted statements seeking service connection for a 
back disorder, this informal claim did not require submission 
of another formal application.  See 38 C.F.R. § 3.155(a) 
(2001).  There is no issue as to providing the appropriate 
form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Although the 
RO sent the appellant a January 2002 statement of the case, 
informing the appellant of the criteria for proving service 
connection and the evidence considered, it did not in that 
statement of the case or in any letter inform the appellant 
of the need to submit new and material evidence to reopen the 
previously denied claim.  Nonetheless, in light of the 
favorable outcome of this aspect of the appeal, there is no 
indication that additional notification of the types of 
evidence needed to reopen the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The record includes receipt of VA and private clinical 
records subsequent to the November 1974 rating decision that 
will permit VA to determine whether the claim should be 
reopened.  VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to determine 
whether the claim should be reopened.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in August 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

By November 1974 rating decision, the RO denied the 
appellant's claim of service connection for a back disorder.  
The RO notified him of that decision in a November 19, 1974, 
letter.  The rating decision became final at the expiration 
of the one-year period following notice thereof, as the 
appellant did not file a notice of disagreement within that 
time period.  See 38 C.F.R. §§ 3.104(a), 20.302(a) (2001) 
(notice of disagreement must be filed within one year of 
notice of decision).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999). 

The first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Since November 1974, when 
the RO denied the claim because the record did not contain 
medical evidence of a current back disorder, the record shows 
receipt of private treatment records and VA clinical records 
showing, as represented by the August 2001 VA examination, 
chronic low back pain, moderate degenerative spondylosis, and 
moderate to severe functional loss due to pain and decreased 
range of motion.  These documents address the factual issue 
pertaining to the reason for the previous denial of the 
claim.  Thus, the Board determines that the additional 
evidence is new and material as it may provide a more 
complete picture of the circumstances surrounding the origin 
of the claimed disability.  The claim of service connection 
for a back disorder previously denied in November 1974 is, 
therefore, reopened.  


ORDER

To the extent that the claim of service connection for a back 
disorder is reopened, the appeal is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



